DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “on at least one heat exchange channel,” it is unclear if this channel is the same as either the “first heat exchange channel” or “second heat exchange channel,” as recited in claim 1 or is an additional heat exchange channel. Further clarification and appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-7, 9, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 104300877 A, Machine Translation) in view of Dabral (US 2018/0076112 A1) in view of Kueckens (DE 3027570, Machine Translation) in view of Kravitz (US 4,106,952).
Regarding claim 1, Lin discloses an energy storage type solar device (See Figs. 1-6) comprising: a light convergence device (13) used for converging incident sun lights; a photoelectric conversion device (143) used for converting received light energy into electrical energy, wherein a light receiving surface of the photoelectric conversion device is disposed on an optical path after the light convergence device (see Fig. 5); a battery (18) optimize heat absorption and to minimize heat loss for storing electrical energy (stores energy [0021]); a thermal energy storage device ( 20, and 22 and 23 [0023]-[0025]) comprising a heat storage medium (phase change material and also water) , wherein the heat storage medium is thermally connected to the photoelectric conversion device through a first heat exchange channel (top surface).
However, Lin does not disclose the heat storage medium is thermally connected to the rechargeable battery through a second heat exchange channel.
Dabral discloses a battery (38) on a surface of a phase change material (36, see Fig. 4), including a bottom wall or a side wall) that is a different surface to where the electronic device (32 or 34, main logic board, see Fig. 4 [0038]) is placed on a phase change material ([0036]).
Dabral discloses that the battery can provide an additional thermal mass that the phase change material can conduct to in this position ([0038]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to arrange the battery of Lin on the opposing surface (second heat exchange channel) to the photoelectric conversion device on the phase change material (20 of 
However, modified Lin does not disclose that the battery is rechargeable.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the battery of Lin so that it was rechargeable because doing so would provide for more than a single use battery and extend the functionality of the solar device.
However, modified Lin does not disclose that the battery provides electricity externally.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wiring of the battery of Lin so that power can be provided to an external load.
However modified Lin does not disclose a heat dissipation-insulation control mechanism used for controllably, at least partially connecting or insulating a heat exchange between the heat storage medium and outside.
Kueckens discloses that an insulation sleeve that is retractable can surround a heat storage medium and depending on external conditions the sleeve can be retracted to optimize heat absorption ([0005]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the area surrounding the thermal energy storage device of modified Lin by having a retractable insulating sleeve that surrounds the storage device as disclosed by Kueckens because it will allow for optimization of heat absorption.

Kravitz discloses that the electricity provided from photoelectric conversion devices and thermoelectric devices in the same system can be stored in a battery (C4/L15-31).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the electrical connection between the battery and photoelectric conversion device of Lin so that the connection provided for the electricity produced from the photoelectric conversion device was stored in the battery as disclosed by Kravitz because it would allow for the energy to be used at a later point in time.
Regarding claim 2, modified Lin discloses all of the claim limitations as set forth above.
In addition, Lin discloses a light convergence-type Fresnel lens which is transmissive type or reflective type ([0007], 11) or a light convergence funnel (13), wherein, the light convergence funnel (See Fig. 3) has a larger opening at one end and a smaller opening at the other end, an inner wall of the light convergence funnel is at least partially a reflective surface (concentrates light and therefore is reflective, cannot be completely transmissive or absorptive), and the light convergence funnel is used to concentrate lights incident from the end with larger opening toward the end with smaller opening (See Fig. 3).
Regarding claim 4, modified Lin discloses all of the claim limitations as set forth above.

Regarding claim 5, modified Lin discloses all of the claim limitations as set forth above.
In addition, Lin discloses a thermoelectric conversion device (15) which is disposed on at least one heat exchange channel (See Figs. 1 and 4) of the thermal energy storage device (22) and used to generate electricity using a heat flowing through ([0022]).
Regarding claims 6, 7 and 9, modified Lin discloses all of the claim limitations as set forth above.
In addition, Lin discloses the thermal energy device has a top wall (top surface of 20), a bottom wall (bottom wall of 20) and a side wall (side of 20), and at least two of the top wall (20 is made of phase change material) and the bottom/side wall are at least partially made of a thermally conductive material and respectively act as one of the first heat exchange channel and the second heat exchange channel; and 
the heat dissipation insulation control mechanism comprises a movable insulation layer made of heat insulating material (see Kueckens [0005]), and the first heat channel (top surface) (top surface of Kueckens also is not covered (see 7, Fig. 2).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the insulating sleeve not cover the first heat channel of modified Lin because doing so would impede incoming radiation from reaching the photoelectric conversion device and effect performance efficiency.
Regarding claim 12, modified Lin discloses all of the claim limitations as set forth above.
In addition, Lin discloses a light convergence funnel (13), wherein, the light convergence funnel has a larger opening at one end and a smaller opening at the other end (See Fig. 3), an inner wall of the light convergence funnel is a reflective surface(concentrates light and therefore is reflective, cannot be completely transmissive or absorptive), an end surface of the end with larger opening is inclined, the inclined end surface is symmetrical in an east-west direction while asymmetrical in a north-south direction, and a light receiving surface of the photoelectric conversion device is arranged at the end with smaller opening of the light convergence funnel ; and a transmissive light convergence-type Fresnel lens (11, [0020]) which covers the inclined end surface of the light convergence funnel.
Regarding claim 14, modified Lin discloses all of the claim limitations as set forth above.
In addition, Lin discloses a controller which controls charging and discharging of battery ([0021]).
	However, Lin does not disclose control device which is used to connect at least one detection device disposed in the thermal energy storage device and control a movement of the heat dissipation-insulation control mechanism according to a data collected by the detection device, wherein the detection device is a temperature sensor.
	Kueckens discloses a control device which detects the temperature of the thermal energy storage device ([0006]) is below a predetermined value and based on the temperature control a movement of the heat dissipation-insulation control 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller of modified Lin to include the functionality as disclosed by Kueckens include a temperature detector (sensor) in the insulating sleeve since this will allow the thermal storage device to be maintained at the optimal temperature.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 104300877 A, Machine Translation) in view of Dabral (US 2018/0076112 A1) in view of Kueckens (DE 3027570, Machine Translation) in view of Kravitz (US 4,106,952) as applied to claims 1, 2, 4-7, 9, 12 and 14 above and in further view of Olsen (US 2017/0102192 A1).
Regarding claim 8, modified Lin discloses all of the claim limitations as set forth above.
While modified Lin does disclose the heat insulation sleeve (see modification with Kueckens above), Lin does not disclose a bottom plate which is able to be opened to expose the battery to a higher degree of thermal cooling.
Olsen discloses that a bottom wall (430) of an insulated container (210) can comprise slidable components so that the bottom wall can move to allow for the phase change material to maintain an appropriate temperature by selectively exposing it to the external environment (see [0116], see Figs. 3a and 3b).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device by replacing the bottom wall (19) of Lin with movable .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 104300877 A, Machine Translation) in view of Dabral (US 2018/0076112 A1) in view of Kueckens (DE 3027570, Machine Translation) in view of Kravitz (US 4,106,952) as applied to claims 1, 2, 4-7, 9, 12 and 14 above and in further view of Meroueh (US 2019/0153284 A1).
Regarding claim 3, modified Lin discloses all of the claim limitations as set forth above.
 However, Lin does not explicitly disclose a heater to heat a phase change material.
Meroueh discloses that a heater can be used to heat phase change material in a system meant to provide heat during times of demand (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Lin by adding a heater so as to heat the phase change material (heat storage material) of Lin as disclosed by Meroueh because it will allow for heat to be produced on demand when power provided from photovoltaic cell is low.
Claims 10, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 104300877 A, Machine Translation) in view of Dabral (US 2018/0076112 A1) in view of Kueckens (DE 3027570, Machine Translation) in view of Kravitz (US 4,106,952) as applied to claims 1, 2, 4-7, 9, 12 and 14 above and in further view of Al-Hallaj (US 2003/0054230 A1).
Regarding claims 10 and 11, modified Lin discloses all of the claim limitations as set forth above.
In addition, Lin discloses the thermal energy device has a top wall (top surface of 20), a bottom wall (bottom wall of 20) and a side wall (side of 20), and at least two of the top wall (20 is made of phase change material) and the bottom/side wall are at least partially made of a thermally conductive material and respectively act as one of the first heat exchange channel and the other is used for heat exchange with the outside (side wall) and further discloses that the heat dissipation-insulation control mechanism comprises a movable insulation layer made of a heat insulating material, and the movable insulation layer removably covers an outside of a wall for heat exchange with outside of the container (See modification in claim 1 with Kueckens).
However, modified Lin fails to disclose that the rechargeable battery is disposed inside the container through a sealed battery compartment, and the battery compartment is at least partially made of a thermally conductive material and acts as the second heat exchange channel.
Al-Hallaj discloses batteries in compartments can be embedded within a phase change material of paraffin wax which is the same material as disclosed by Lin ([0036]).
Furthermore, Dabral discloses that the phase change material can coat electronic components ([0036]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the position of the battery of Lin so that it was within the phase change material as disclosed by Al-Hallaj because Al-Hallaj discloses that this arrangement is appropriate for batteries and furthermore because Dabral discloses that 
Regarding claim 15, modified Lin discloses all of the claim limitations as set forth above.
In addition, Lin discloses a light convergence funnel (13), wherein, the light convergence funnel has a larger opening at one end and a smaller opening at the other end (See Fig. 3), an inner wall of the light convergence funnel is a reflective surface(concentrates light and therefore is reflective, cannot be completely transmissive or absorptive), an end surface of the end with larger opening is inclined, the inclined end surface is symmetrical in an east-west direction while asymmetrical in a north-south direction, and a light receiving surface of the photoelectric conversion device is arranged at the end with smaller opening of the light convergence funnel ; and a transmissive light convergence-type Fresnel lens (11, [0020]) which covers the inclined end surface of the light convergence funnel.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 104300877 A, Machine Translation) in view of Dabral (US 2018/0076112 A1) in view of Kueckens (DE 3027570, Machine Translation) in view of Kravitz (US 4,106,952) as applied to claims 1, 2, 4-7, 9, 12 and 14 above and in further view of Clark (US 2005/0092360 A1) in view of O’Neill (US 4,545,366).
Regarding claim 13, modified Lin discloses all of the claim limitations as set forth above. 

Clark discloses that a Fresnel lens can be directly attached to the funnel walls (see Fig. 8, 10).
O’Neil discloses that the a linear light divergence lens (see 2 outer surface of lens) can be directly attached to a transmissive lens (inner surface prism portion, 4, C2/L45-58) and that using this arrangement reduces cost.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lens of modified Lin so that it comprises transmissive linear Fresnel prism lens and a linear light divergence-type Fresnel lens as disclosed by O’Neil because it is a known lens type used in a solar concentrator system and furthermore using such an arrangement of lenses reduces costs.
Furthermore it would have been obvious to one of ordinary skill in the art at the time of the invention of modified Lin to modify the height of the funnel so that the lens can directly lie on the opening of the funnel as disclosed by Clark because doing so is an appropriate arrangement between lens and funnel and used in solar concentrator systems.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 104300877 A, Machine Translation) in view of Dabral (US 2018/0076112 A1) in view of Kueckens (DE 3027570, Machine Translation) in view of Kravitz (US 4,106,952) in view of Al-Hallaj (US 2003/0054230 A1) as applied to claim 15 above and in further view of Clark (US 2005/0092360 A1) in view of O’Neill (US 4,545,366).
Regarding claim 16, modified Lin discloses all of the claim limitations as set forth above. 
However, Lin does not disclose that the light convergence device further comprises: a linear light divergence-type Fresnel lens which is disposed substantially vertically on the inclined end surface of the light convergence funnel with respect to a horizontal plane.
Clark discloses that a Fresnel lens can be directly attached to the funnel walls (see Fig. 8, 10).
O’Neil discloses that the a linear light divergence lens (see 2 outer surface of lens) can be directly attached to a transmissive lens (inner surface prism portion, 4, C2/L45-58) and that using this arrangement reduces cost.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lens of modified Lin so that it comprises transmissive linear Fresnel prism lens and a linear light divergence-type Fresnel lens as disclosed by O’Neil because it is a known lens type used in a solar concentrator system and furthermore using such an arrangement of lenses reduces costs.
Furthermore it would have been obvious to one of ordinary skill in the art at the time of the invention of modified Lin to modify the height of the funnel so that the lens can directly lie on the opening of the funnel as disclosed by Clark because doing so is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/           Primary Examiner, Art Unit 1726